Citation Nr: 1534968	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for morbid obesity.

5.  Entitlement to service connection for a bilateral hearing loss disability.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to an initial rating is excess of 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	John S. Berry


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a TDIU has been added to the title page of this decision, as an increased rating claim encompasses a TDIU claim when unemployability is raised by the record, such as in the instant case.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009); see also January 2015 VA Form 21-8940.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran seeks service connection for sleep apnea, hypertension, erectile dysfunction, and morbid obesity, to include as secondary to his service-connected PTSD.  The Veteran has not been provided an examination for any of these disabilities, even though there is evidence that these disabilities may be related to his service-connected PTSD.  The Veteran is also competent to discuss signs and symptoms of hearing loss and tinnitus, and his exposure to acoustic trauma during service is conceded.  Therefore, a VA examination should be provided regarding all six claims.  

Furthermore, a December 2011 note in the Veteran's VA treatment records indicates he receives and/or received disability compensation from the Social Security Administration (SSA).  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The SSA records are potentially relevant to the Veteran's service connection claims, as well as his claims for a higher initial rating for PTSD and a TDIU, and should therefore be obtained.  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's SSA records (decisions and records considered in those decisions).

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for a VA audiological examination to determine the nature and etiology of any bilateral hearing loss and tinnitus.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

For any diagnosed bilateral hearing loss and tinnitus, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to service, including acoustic trauma sustained therein.  

The examiner may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, to support his or her opinion.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

For any diagnosed sleep disorder, the examiner must address the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disorder is related to service?
(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disorder is causally related to his service-connected PTSD? 

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disorder is aggravated beyond the normal course of the condition by his service-connected PTSD?

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner must address the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is causally related to his service-connected PTSD and/or morbid obesity?
 
(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is aggravated beyond the normal course of the condition by his service-connected PTSD and/or morbid obesity?

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner must address the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is related to service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is causally related to his service-connected PTSD? 

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition by his service-connected PTSD?

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his morbid obesity.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner must address the following:

(d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's obesity is related to service?

(e) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's morbid obesity is causally related to his service-connected PTSD? 

(f) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's morbid obesity is aggravated beyond the normal course of the condition by his service-connected PTSD?

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Then readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

